GUIDRY, J.,
concurring.
|,I find that a claim for penalties and attorney’s fees under La. R.S. 2S:1201(F) is delictual in nature, and, therefore, the one-year prescriptive period set forth in La. C.C. art. 3492, commencing from the date of nonpayment or underpayment, applies to such claims. However, in light of the obligation to apply existing First Circuit case law, I am constrained to concur in the result reached by the majority as per this Court’s en banc opinion in St. Tammany Parish Hospital v. Trinity Marine Products, Inc. and Ace American Insurance Company, 10-1481 (La.App. 1st Cir.2/16/12), 91 So.3d 985.